DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on June 29, 2021 for the patent application 16/274,759 filed on February 13, 2019. Claims 1-16 are pending. The first office action of March 31, 2021 is fully incorporated by reference into this Final Office Action.
Claim Objections
Claim 10 is objected to because of the following informalities: typographical error. 
Claim 10 recites the limitation “Velco.” The Examiner reasonably believes the limitation is misspelled. For the purpose of examination the claim limitations will be interrupted as follows: “[[Velco]] Velcro.” Appropriate correction is required. 

Specification
The specification is objected to for the following reasons: Improper use of trademarks.
The use of the trademark VELCRO has been noted in this application. It should be capitalized (i.e. every letter of the mark) wherever it appears and be accompanied by the generic terminology (i.e. include a proper symbol indicating use in commerce such as ™, SM, or ® following the word). Although the use of trademarks is permissible in patent applications, the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 contains the trademark/trade name Velcro.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe “Velcro” and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5 and 10-11  rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 20110091855) in view of Liu Ping et al. (CN 203038547U) please refer to translated copy.
In regards to claim 1, Miyazaki disclose, “A surgical training model for use in performing simulated sacrocolpopexy surgery using robotic, laparoscopic, or abdominal/open approach techniques (para. 10 discusses that the surgical training model is used to practice and teach a plurality of surgeries including vaginal sacrocolpopexy, inherently this surgery is performed in three ways being robotic, laparoscopic, or vaginally, otherwise known as the open approach), the surgical training model comprising a pelvis model that emulates a human pelvis (para. 90 the anatomical model of the pelvic region), the pelvis model comprising a skeletal pelvis (para. 93-95 discussing the skeletal pelvis model including the anterior, 306, medial 305, and posterior modules, 304 which form the skeletal pelvic frame), an anterior longitudinal ligament (para. 112 discusses the body model includes a plurality of elements not pictured in the figure including an anterior longitudinal ligament), an aorta (para. 112 discusses the body model includes a plurality of elements not pictured in the figure including the descending abdominal aorta), a common iliac artery (para. 112 discusses the body model includes a plurality of elements not pictured in the figure including the common iliac artery), an internal iliac artery (para. 112 discusses the body model includes a plurality of elements not pictured in the figure including the internal iliac artery or hypogastric artery), an external iliac artery (para. 112 discusses the body model includes a plurality of elements not pictured in the figure including the external iliac artery), a vena cava (para. 112 discusses the body model includes a plurality of elements not pictured in the figure including the vena cava), a common iliac vein (para. 112 discusses the body model includes a plurality of elements not pictured in the figure including the common iliac vein), a ureter (para. 101 discussing the bladder, 361 which contains a 3D model of the ureter), connective tissue (para. 112 discusses the body model includes a plurality of elements not pictured connective tissue), a peritoneum (para. 112 discusses the body model includes a plurality of elements not pictured in the figure including the peritoneum), and a vagina (Fig. 3 drawing label 340 the vagina),” but fails to disclose, “a middle sacral artery.”  Lui Ping teaches of a female pelvic model which presents the pelvic blood vessels (see translated copy page 3 paragraph 3 discussing the blood vessel model, Fig. 1 and 4 drawing label 13 represents the middle sacral artery).”
In regards to claim 3, the modified system of Miyazaki in view of Lui Ping. Miyazaki further discloses, “wherein the skeletal pelvis model includes an ilium (annotated fig. 3 below A), an ischium (annotated fig. 3 below B), a pubis (annotated fig. 3 below C), a sacrum having sacral promontory (annotated fig. 3 below D), and a coccyx (annotated fig. 3 below E).”

    PNG
    media_image1.png
    818
    798
    media_image1.png
    Greyscale

In regards to claim 4, the modified system of Miyazaki in view of Lui Ping. Miyazaki further discloses, “wherein the pelvis model is a 3D model (para. 90 discussing the full anatomical model being a 3D representation including the skeletal pelvis model).  However, the modified system of Miyazaki fails to discuss that the 3D model is a 3D-printed model.  This limitation is viewed as being printed matter which is not functionally related to the system, see In re Gulack 2017 USPQ 401 (Fed. Cir. 1983), the fact that the content of the printed matter is 
In regards to claim 5, the modified system of Miyazaki discloses the above mentioned, but fails to disclose, “wherein the model is configured for use with a robotic or laparoscopic surgical system.”  Miyazaki discusses that the current system can be used to simulate a plurality of different surgeries including a hysterectomy which is known to be performed robotic and laparoscopically (para. 10 discussing the plurality of surgeries that can be performed using the female pelvic model including a hysterectomy which is known to be performed either laparoscopically or robotically).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have used the system of Miyazaki to practice laparoscopic or robotic surgery for the purpose of using a surgical training model which accurately portrays all the different tissue and blood vessel structures in the female pelvic region to allow surgeons to practice pelvic procedures on a more realistic model prior to performing surgery.
In regards to claim 10, the modified system of Miyazaki in view of Lui Ping. Miyazaki further discloses, “wherein the ureter (para. 99-101 the ureter, 361 and bladder module components are all attachable and detachable to the other components of the model including the pelvic structure, 115), or the vagina (para. 105 the vagina 340 can be detached from the pelvic region, 115, para. 97- 101 discussing the pelvic regions can all be attached and detached from each other) are releasably attached to the pelvis model (para. 97-101 discussing the pelvic bones and modules can be attached and detached from each other).
Miyazaki in view of Lui Ping do not explicitly teach releasably attached to the pelvis model via an adhesive or Velcro. However, the Applicant’s use of an adhesive or Velcro is an obvious design choice. Applicant has not disclosed that an adhesive or Velcro solves any stated problem or is for any particular purpose. Moreover, it appears that any fastener using the device of Miyazaki in view of Lui Ping or the Applicant would perform equally well. Therefore, it would have been prima facie obvious to modify Miyazaki in view of Lui Ping to obtain the device as specified in claim 10, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Miyazaki in view of Lui Ping.
In regards to claim 11, the modified system of Miyazaki in view of Lui Ping. Miyazaki further discloses, “wherein the skeletal pelvis [is] reusable (para. 8 discusses the pelvic model containing partially reusable cartridges, under broadest reasonable interpretation the skeletal pelvis model is understood to be reusable due to the fact that it represents bone).”    
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 20110091855) in view of Liu Ping et al. (CN 203038547U) please refer to translated copy, as applied to claim 1 above, in further view of Hart et al. (US 20140248596).
In regards to claim 2, the modified system of Miyazaki discloses the above mentioned.  Miyazaki discloses in particular “wherein the pelvis model further comprises sacral nerve roots (para. 112 discusses the model including the sacral plexus which is the network of the sacral nerve, this would inherently include the nerve root, this is not pictured in the figure), a bladder (para. 99 discussing the urinary bladder drawing label 311), a rectum (para. 102 discussing the representation of the rectum being drawing label 303), a uterus (para. 106 discusses the representation of the uterus being drawing label 342), ovaries (para. 106 discussing the representation of the ovaries being drawing label 347A-B), and fallopian tubes (para. 106 discusses the representation of the fallopian tubes being drawing label 346A-B).” The modified system of Miyazaki fails to disclose, “uterosacral ligaments.”  Hart teaches of an anatomical model which contains a uterosacral ligament (para. 68 discusses the elements of the pelvic model including a uterosacral ligament 122).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the model having a uterosacral ligament, as taught by Hart, with the modified surgical pelvic model of Miyazaki, for the purpose of creating a surgical training model which accurately portrays all the different tissue and blood vessel structures in the female pelvic region to allow surgeons to practice pelvic procedures on a more realistic model.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 20110091855) in view of Liu Ping et al. (CN 203038547U) please refer to translated copy, as applied to claim 1 above, in further view of Stoianovici et al. (US 20050214727).
In regards to claim 6, the modified system of Miyazaki discloses the above mentioned, but fails to disclose, “wherein an abdominal wall model overlays the pelvis model.”  Stoianovici teaches, “wherein an abdominal wall model overlays the pelvis model (para. 44-45 discussing the abdominal pelvic cavity being 7 and the pelvic cavity being 10 which would hold the pelvic organs and skeletal system, the outer housing, 1 or the abdominal wall, would be placed over the different cavities).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the model having an abdominal wall layered over the pelvis elements, as taught by Stoianovici, with the modified 
In regards to claim 7, the modified system of Miyazaki discloses the above mentioned, but fails to disclose, “wherein the abdominal wall model comprises apertures defined therein that are configured to receive a laparoscope and/or instrumentation associated with laparoscopic surgery.”  Stoianovici teaches, “wherein the abdominal wall model comprises apertures defined therein that are configured to receive a laparoscope and/or instrumentation associated with laparoscopic surgery (para. 38 the outer housing or the abdominal wall, 1, contains pre-formed openings 2 which receive laparoscope and instruments).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the model containing pre-made openings, as taught by Stoianovici, with the modified surgical pelvic model of Miyazaki, for the purpose of creating a surgical training model which allows users to practice laparoscopic surgical techniques without having to worry about making incisions.
In regards to claim 8, the modified system of Miyazaki discloses the above mentioned, but fails to disclose, “wherein the abdominal wall model comprises apertures defined therein that are configured to receive robotic instrumentation associated with robotic surgery.”  Stoianovici teaches, “wherein the abdominal wall model comprises apertures defined therein that are configured to receive a [surgical instruments] (para. 38 the outer housing or the abdominal wall, 1, contains pre-formed openings 2 which receive surgical instruments).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the model containing pre-made openings, as taught by Stoianovici, with the .
Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 20110091855) in view of Liu Ping et al. (CN 203038547U) please refer to translated copy, in view of Stoianovici et al. (US 20050214727), as applied to claim 6 above, in further of Toly et al. (US 20120034587).
In regards to claim 9, the modified system of Miyazaki discloses the above mentioned, but fails to disclose, “wherein the abdominal wall model is configured to simulate an abdominal/open approach surgery.”  Toly teaches, “wherein the abdominal wall model is configured to simulate an abdominal/open approach surgery (para. 62 the surgical system allows the user to practice surgical procedures in different body areas in which the user makes incisions in the abdominal wall, para. 84 discusses one of the surgical procedures).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined practicing a plurality of surgical procedures, as taught by Toly, .
    Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 20110091855) in view of Liu Ping et al. (CN 203038547U) please refer to translated copy, as applied to claim 1 above, in further view of Black (US 20160365007).
In regards to claim 12, the modified system of Miyazaki discloses the above mentioned, but fails to disclose, “wherein the loose connective tissue covers the middle sacral artery, the right and left common iliac arteries, the internal and external iliac arteries, the left common iliac vein, the aorta, and the ureter, and is received underneath the vagina.” Black teaches, “wherein the loose connective tissue covers the middle sacral artery, the right and left common iliac arteries, the internal and external iliac arteries, the left common iliac vein, the aorta, and the ureter, and is received underneath the vagina (para. 29 discussing the two sheets 36 and 38 covering the pelvic model, para. 35 discusses the first sheet 36 simulating the peritoneum, para. 38 discusses the second sheet creates a suspended webbing which covers the vasculature and the elements of the model, under broadest reasonable interpretation this is understood to be the visceral peritoneum, the connective layer of the peritoneum)
In regards to claim 13, the modified system of Miyazaki discloses the above mentioned, but fails to disclose, “wherein the peritoneum covers the loose connective tissue and is received underneath the vagina.”  Black teaches, “wherein the peritoneum covers the loose connective tissue and is received underneath the vagina (para. 29 discussing the two sheets 36 and 38 covering the pelvic model, para. 35 discusses the first sheet 36 simulating the peritoneum, para. 38 discussing the second sheet, 38 and how it is attached to the first sheet and covers the pelvic model).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the loose connective tissue covering the pelvic model and attached to the peritoneum, as taught by Black, with the modified surgical pelvic model of Miyazaki, for the purpose of creating a surgical training model which accurately portrays all the different tissue and blood vessel structures in the female pelvic region to allow surgeons to practice pelvic procedures on a more realistic model. 
In regards to claim 14, the modified system of Miyazaki discloses the above mentioned, but fails to disclose, “wherein the peritoneum is adhered or otherwise attached to an outer periphery or an outer peripheral portion of the pelvis model.”  Black teaches, “wherein the peritoneum is otherwise attached to an outer periphery or an outer peripheral portion of the pelvis model (para. 35 discusses drawing label 36 simulating the peritoneum and being placed over the female pelvic organs and model 30).”  .
Claim 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 20110091855) in view of Liu Ping et al. (CN 203038547U) please refer to translated copy, in further view of Stoianovici et al. (US 20050214727), in further view of von Pechmann et al. (US 20110174313).
In regards to claim 15, Miyazaki discloses, “A method of performing a simulated sacrocolpopexy surgery using robotic, laparoscopic, or abdominal/open approach techniques (para. 10 discusses that the surgical training model is used to practice and teach a plurality of surgeries including vaginal sacrocolpopexy, inherently this surgery is performed in three ways being robotic, laparoscopic, or vaginally, otherwise known as the open approach, this process is used to correct prolapse), the method comprising: providing a surgical training model (para. 10 discusses the device is intended to be used in a plurality of surgeries), the surgical training model comprising a pelvis model that emulates a human pelvis (para. 90 the anatomical model of the pelvic region), the pelvis model comprising a simulated skeletal pelvis (para. 93-95 discussing the skeletal pelvis model including the anterior, 306, medial 305, and posterior modules, 304 which form the skeletal pelvic frame), a simulated anterior longitudinal ligament (para. 112 discusses the body model includes a plurality of elements not pictured in the figure including an anterior longitudinal ligament), a simulated aorta (para. 112 discusses the body model includes a plurality of elements not pictured in the figure including the descending abdominal aorta), a simulated common iliac artery (para. 112 discusses the body model includes a plurality of elements not pictured in the figure including the common iliac artery), a simulated internal iliac artery (para. 112 discusses the body model includes a plurality of elements not pictured in the figure including the internal iliac artery or hypogastric artery), a simulated external iliac artery (para. 112 discusses the body model includes a plurality of elements not pictured in the figure including the external iliac artery), a simulated common iliac vein (para. 112 discusses the body model includes a plurality of elements not pictured in the figure including the common iliac vein), a simulated ureter (para. 101 discussing the bladder, 361 which contains a 3D model of the ureter), simulated connective tissue (para. 112 discusses the body model includes a plurality of elements not pictured connective tissue), a simulated peritoneum (para. 112 discusses the body model includes a plurality of elements not pictured in the figure including the peritoneum), and a simulated vagina (Fig. 3 drawing label 340 the vagina);” but fails to disclose, “a simulated middle sacral artery” and “positioning the surgical training model within an abdominal wall model, wherein the abdominal wall model optionally comprises apertures defined therein that are configured to receive a laparoscope and/or instrumentation associated with robotic and/or laparoscopic surgery; optionally receiving the laparoscope and/or instrumentation associated with robotic and/or laparoscopic surgery in the abdominal wall model through the apertures; dissecting the simulated peritoneum and simulated connective tissue; attaching a mesh to an anterior wall of the simulated vagina; attaching the mesh to a posterior wall of the simulated vagina; attaching the mesh to the simulated anterior longitudinal ligament; and suturing closed the simulated peritoneum over the mesh.”  Lui Ping teaches of a female pelvic model which presents the pelvic blood vessels (see translated copy page 3 paragraph 3 discussing the blood vessel model, Fig. 1 and 4 drawing label 13 represents the middle sacral artery).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the pelvic vessel model, as taught by Lui Ping, with the surgical pelvic model of Miyazaki, for the purpose of creating a surgical training model which accurately portrays all the different tissue and blood vessel structures in the female pelvic (para. 44-45 discussing the abdominal pelvic cavity being 7 and the pelvic cavity being 10 which would hold the pelvic organs and skeletal system, the outer housing, 1 or the abdominal wall, would be placed over the different cavities); optionally receiving the laparoscope and/or instrumentation associated with laparoscopic surgery in the abdominal wall model through the apertures (para. 38 the outer housing or the abdominal wall, 1, contains pre-formed openings 2 which receive surgical instruments).” Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the model having an abdominal wall layered over the pelvis elements, as taught by Stoianovici, with the modified surgical pelvic model of Miyazaki, for the purpose of creating a surgical training model which accurately portrays all the different tissue and blood vessel structures in the female pelvic region to allow surgeons to (Fig. 1, para. 7 discusses an incision is made in the abdomen, which is understood that the incision is made in the abdominal wall which consist of the peritoneum and connective tissue); attaching a mesh to an anterior wall of the vagina (para. 7 discusses that the mesh is sutured to the vagina in the front and back, which is under broadest reasonable interpretation is understood to be the anterior and posterior wall of the vagina); attaching the mesh to a posterior wall of the vagina (para. 7 discusses that the mesh is sutured to the vagina in the front and back, which is under broadest reasonable interpretation is understood to be the anterior and posterior wall of the vagina); attaching the mesh to the anterior longitudinal ligament (Fig. 1 shows the mesh attached to the anterior longitudinal ligament, para. 32 discussing the mesh is suspended on the anterior longitudinal ligament, under broadest reasonable interpretation suspended is read to be attached); and suturing closed the simulated peritoneum over the mesh (para. 7 discusses the peritoneum is closed over the mesh, under broadest reasonable interpretation this is understood that the peritoneum is sutured).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the performing the sacrocolpopexy procedure, as taught by the background of von Pechmann, with the modified surgical pelvic 
In regards to claim 16, the modified method of Miyazaki discloses the above mentioned.  Miyazaki further discloses, “wherein the pelvis model further comprises a simulated bladder (para. 99 discussing the urinary bladder drawing label 311) and a simulated rectum (para. 102 discussing the representation of the rectum being drawing label 303).” The modified system of Miyazaki fails to disclose “the method further comprising the step of: dissecting the simulated bladder and simulated rectum away from the simulated vagina prior to the step of attaching the mesh to the anterior wall of the simulated vagina.”  The background of von Pechmann teaches the process of the sacrocolpopexy procedure, “the method further comprising the step of: dissecting the bladder and rectum away from the vagina prior to the step of attaching the mesh to the anterior wall of the simulated vagina (para. 7 discusses the process of removing the bladder and rectum from the vagina, under broadest reasonable interpretation this is understood to be the process of separating or dissecting them away).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the performing the sacrocolpopexy procedure, as taught by the background of von Pechmann, with the modified surgical pelvic model of Miyazaki, for the purpose of creating a surgical training procedure which allows surgeons to practice the sacrocolpopexy procedure on a realistic mannequin system.  

Response to Arguments
The Applicant’s arguments filed on June 29, 2021 related to claims 1-16 are fully considered, but are not persuasive.  
Rejections under 35 U.S.C. § 103
The Applicant respectfully argues “Applicant submits that the claimed invention is structurally different than the pelvic models described in the cited references which allows for different functionality. The claimed invention is directed to a surgical training model for use in performing simulated sacral colpopexy surgery (i.e., sacrocolpopexy). See, e.g., Claim 1. Miyazaki is directed to a pelvic surgery training model (hereinafter, "the Miyazaki model"). See, e.g., Miyazaki, at Title.”
The Examiner respectfully disagrees. The Applicant fails to provide any evidence to structurally distinguish the Miyazaki reference from the claimed invention. Furthermore, the remainder of the Applicant’s argument is directed to an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. As such, the argument is not persuasive. 
The Applicant respectfully argues “The Examiner cites to paragraph [0010] of Miyazaki for teaching that the Miyazaki model may be used to practice and teach a plurality of surgeries including "vaginal sacrocolpopexy". Office Action, at pages 2-3. Applicant respectfully disagrees and submits that this is a typographical error in Miyazaki because a sacrocolpopexy surgery is not performed vaginally, but rather is performed through the abdomen. Instead, Applicant submits that paragraph [0010] of Miyazaki is referring to vaginal colpopexy surgery. Thus, contrary to the Office Action, the Miyazaki fails to teach or suggest a pelvic model designed for use in performing a simulated sacrocolpopexy surgery as claimed.”


The Applicant respectfully argues “However, unlike the claimed invention, the Miyazaki model does not allow for sacral colpopexy, a procedure that is performed through abdominal access (via an open, laparoscopic, or robotic approach) during which the top of the vagina is attached to the anterior longitudinal ligament of the sacrum with an interposed piece of graft material (typically a synthetic mesh). Id. A vaginal colpopexy and abdominal (sacral) colpopexy are completely different procedures. Id. The Miyazaki model was specifically created for vaginal hysterectomy and colpopexy procedures, whereas the claimed invention was specifically created for sacral colpopexy due to the absence of available simulation training models for sacral colpopexy.”
The Examiner respectfully disagrees. The Applicant’s arguments with regard to the commercial model by Miyazaki are irrelevant. The office actions cites information disclosed in the US 2011/0091855 publication of Miyazaki, not the physical model. As such, the argument is not persuasive. 

The Applicant respectfully argues “Moreover, the claimed invention includes various structures that anatomically exist in the region of the sacrum and are not included in the Miyazaki model. Id., at paragraph 10. In particular, the Miyazaki model does not include the peritoneum, the middle sacral artery, left common iliac vein, aorta with its divisions into the right and left common iliac arteries, areolar ; tissue underlying the peritoneum (i.e., connective tissue), anterior longitudinal ligament, and right ureter. Id. Each of these anatomic structures are vital to performing a sacral colpopexy and thus, would be necessary in a surgical training model for use in performing a simulated sacral colpopexy procedure, Id. . The Office Action cites to paragraph [0112] of Miyazaki for discussing many of the claimed anatomical components, such as an anterior longitudinal ligament, an aorta, a common iliac artery, an internal iliac artery, an external iliac artery, a vena cava, a common iliac vein, connective tissue, and a peritoneum. Office Action, at page 3. However, paragraph [0112] of Miyazaki is simply a laundry list of anatomical components that may be included in other body component modules that could be installed into the Miyazaki model. As discussed above, the Miyazaki model does not allow for sacral colpopexy, and thus Miyazaki fails to provide the requisite suggestion or incentive that would have motivated one of ordinary skill in the art to modify the Miyazaki model to include each of these anatomical components vital to performing - a sacral colpopexy procedure.”
The Examiner respectfully disagrees. Again, the Applicant’s arguments with regard to the commercial model by Miyazaki are irrelevant. The office actions cites various anatomical structures that read on the Applicant’s claims. Whether or not all of the anatomical structures could be physically installed in a working model fails to set forth any evidence to structurally distinguish the Applicant’s claimed invention from cited reference of Miyazaki. As such, the argument is not persuasive. 

“Additionally, the Miyazaki model is secured to an articulating base, which facilitates surgery through the vagina. See, e.g., Miyazaki, at FIG. 1 and paragraph [0090]. Since sacral colpopexy is a surgery performed by a predominant robotic or laparoscopic route, this large base, would make orienting the Miyazaki model inside an abdominal wall trainer for robotic surgery simulation or Fundamental of Laparoscopic Surgery ("FLS") training box for laparoscopic simulation quite difficult. Tarr Declaration, at paragraph 11. The standardized FLS laparoscopic training box has an interior that is slightly less than 8 inches tall, so fitting the Miyazaki model - with the base and external skin surface into the trainer abdomen or box would be difficult. Id. Accordingly, Applicant submits that Miyazaki fails to teach or suggest all of the elements of the claimed invention. Applicant further submits that a person of ordinary skill in the art would not have been motivated to modify the Miyazaki model to include all of the anatomical structures to be able to perform a simulated sacral colpopexy procedure as claimed.”
The Examiner respectfully disagrees. First, the argument with regard to “the Miyazaki model secured to an articulating base,” is not commensurate with the scope of the claims. Nowhere within the Applicant’s claims does any limitation with regard to a base exist. Second, the argument continues to reference a physical model which was not cited. As such, the arguments are not persuasive. 

The Applicant respectfully argues “Liu Ping is directed to a female pelvic arterial model. See, e.g., Liu Ping, at Abstract. The Office Action cites to Liu Ping solely for teaching a middle sacral artery. Office Action, at pages 3-4. The model of Liu Ping is not designed for use in performing a simulated sacral colpopexy procedure. Thus, Applicant submits that a person of ordinary skill in the art would not have been motivated to modify the Miyazaki model to achieve the claimed invention based on the teachings of Liu Ping. For at least the foregoing reasons, Applicant submits that the Office Action has failed to establish a prima facie case of obviousness with respect to Claims 1, 4, 5, 10, and 11.  Accordingly, Applicant respectfully requests that the rejection of Claims 1, 4, 5, 10, and 11 under 35 U.S.C. § 103 be withdrawn. : B. Claim 2 Claim 2 stands rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Miyazaki in view of Liu Ping, as applied to Claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0248596 to Hart et al. (hereinafter, "Hart"). Office Action, at page 7. Applicant respectfully traverses this rejection..”
The Examiner respectfully disagrees. The Applicant’s argument “The model of Liu Ping is not designed for use in performing a simulated sacral colpopexy procedure,” is deficient of identifying how the reference fails to read on the Applicant’s claim. Furthermore, any arguments with regard to “designed” intended use fail to structurally distinguish from the Applicant’s claims. As such, the argument is not persuasive. Therefore, the rejection of claims 1, 4, 5, 10 and 11 under 35 USC §103 are not withdrawn.

Claim 2
The Applicant respectfully argues “Claim 2 depends from independent Claim 1 and is therefore patentable for at least the reason that it depends from a base claim believed to be in condition for allowance. As shown above, Miyazaki and Liu Ping fail to teach or suggest all of the elements of independent Claim 1 and fail to provide the requisite suggestion or incentive that would have motivated one of ordinary skill in the art to modify Miyazaki to produce the presently claimed invention. Applicant submits that Hart fails to correct the deficiencies of Miyazaki and Liu Ping.”
The Examiner respectfully disagrees, for at least the reason that it depends from a rejected base claim. As such, the argument is not persuasive. 

The Applicant respectfully argues “Hart is directed to a surgical training device. See, e.g., Hart, at paragraph [0046]. The surgical training device includes a simulated body cavity for receiving model organs or simulated or live tissue. Id. The Office Action cites to Hart solely for teaching uterosacral ligaments. Office Action, at page 7. Hart fails to teach or suggest performing a simulated sacrocolpopexy surgery as claimed. Thus, Applicant submits that a person of ordinary skill in the art would not have been motivated to modify the pelvic model of Miyazaki to achieve the claimed invention based on the teachings of Hart. For at least the foregoing reasons, Applicant submits that the Office Action has failed to establish a prima facie case of obviousness with respect to Claim 2. Accordingly, Applicant respectfully requests that the rejection of Claim 2 under 35 U.S.C. § 103 be withdrawn.”
The Examiner respectfully disagrees. Hart is not relied on for performing a simulated sacrocolpopexy surgery, Miyazaki is cited. Hart is cited solely for disclosing uterosacral ligaments. The Applicant, by conclusory argument, has failed to explain as to why “a person of ordinary skill in the art would not have been motivated to modify the pelvic model of Miyazaki to achieve the claimed invention based on the teachings of Hart.” As such, the argument is not persuasive. Therefore, the rejection of claim 2 under 35 USC §103 is not withdrawn. 


Claims 6-8
The Applicant respectfully argues “Claims 6-8 depend directly or indirectly from independent Claim 1 and are therefore patentable for at least the reason that they depend from a base claim believed to be in condition for allowance. As shown above, Miyazaki and Liu Ping fail to teach or suggest all of the elements of independent Claim 1 and fail to provide the requisite suggestion or incentive that would have motivated one of ordinary skill in the art to modify Miyazaki to produce the presently claimed invention.”
The Examiner respectfully disagrees, for at least the reason that claims 6-8 depend from a rejected base claim. Further, the Applicant, by conclusory argument, has failed to explain as to why “one of ordinary skill in the art would not have been motivated to modify Miyazaki to produce the presently claimed invention.” As such, the argument is not persuasive. 

The Applicant respectfully argues “Stoianovici fails to teach or suggest performing a simulated sacrocolpopexy surgery as claimed. Thus, Applicant submits that a person of ordinary skill in the art would not have been motivated to modify the pelvic model of Miyazaki to achieve the claimed invention based on the teachings of Stoianovici. For at least the foregoing reasons, Applicant submits that the Office Action has failed to establish a prima facie case of obviousness with respect to Claims 6-8. Accordingly, Applicant respectfully requests that the rejection of Claims 6-8 under 35 U.S.C. § 103 be withdrawn.”
The Examiner respectfully disagrees. Stoianovici is not relied on for performing a simulated sacrocolpopexy surgery, Miyazaki is cited. Stoianovici is cited solely for disclosing elements as provided in claims 6-8. The Applicant, by conclusory argument, has failed to explain as to why “a person of ordinary skill in the art would not have been motivated to modify the 

Claim 9
The Applicant respectfully argues “Applicant respectfully traverses this rejection. Claim 9 depends indirectly from independent Claim 1 and is therefore patentable for at least the reason that it depends from a base claim believed to be in condition for allowance. As shown above, Miyazaki, Liu Ping, and Stoianovici fail to teach or suggest all of the elements of independent Claim 1 and fail to provide the requisite suggestion or incentive that would have motivated one of ordinary skill in the art to modify Miyazaki to produce the presently claimed invention. Applicant submits that Toly fails to correct the deficiencies of Miyazaki, Liu Ping, and Stoianovici.”
The Examiner respectfully disagrees, for at least the reason that claim 9 depends from a rejected base claim. Further, the Applicant, by conclusory argument, has failed to explain as to why “one of ordinary skill in the art would not have been motivated to modify Miyazaki to produce the presently claimed invention.” As such, the argument is not persuasive. 
The Applicant respectfully argues “Toly fails to teach or suggest performing a simulated sacrocolpopexy surgery as claimed. Applicant submits that a person of ordinary skill in the art would not have been motivated to modify the pelvic model of Miyazaki to achieve the claimed invention based on the teachings of Toly. For at least the foregoing reasons, Applicant submits that the Office Action has failed to establish a prima facie case of obviousness with respect to Claim 9. Accordingly, Applicant respectfully requests that the rejection of Claim 9 under 35 U.S.C. § 103 be withdrawn.”
The Examiner respectfully disagrees. Toly is not relied on for performing a simulated sacrocolpopexy surgery, Miyazaki is cited. Toly is cited solely for disclosing elements as provided in claim 9. The Applicant, by conclusory argument, has failed to explain as to why “a person of ordinary skill in the art would not have been motivated to modify the pelvic model of Miyazaki to achieve the claimed invention based on the teachings of Toly.” As such, the argument is not persuasive. Therefore, the rejection of claim 9 under 35 USC §103 is not withdrawn. 

Claims 12-14
The Applicant respectfully argues “Claims 12-14 depend directly or indirectly from independent Claim 1 and are therefore patentable for at least the reason that they depends from a base claim believed to be in condition for allowance. As shown above, Miyazaki and Liu Ping fail to teach or suggest all of the elements of independent Claim 1 and fail to provide the requisite suggestion or incentive that would have motivated one of ordinary skill in the art to modify Miyazaki to produce the presently claimed invention. Applicant submits that Black fails to correct the deficiencies of Miyazaki and Liu Ping. Black is directed to simulated tissue structures and models for teaching and practicing various surgical techniques and procedures related to laparoscopic, endoscopic, and minimally invasive surgery. See, e.g., Black, at paragraph [0002]. Similar to the device described in Hart, the training device of Black is configured to mimic the torso of a human patient and includes a base having a model-receiving area for holding a simulated tissue model or live tissue (¢.g., a model for practicing hysterectomies). Jd., at paragraphs [0026] and [0030]. Black fails to teach or suggest performing a simulated sacrocolpopexy surgery as claimed. Thus, Applicant submits : that a person of ordinary skill in the art would not have been motivated to modify the pelvic model of Miyazaki to achieve the claimed invention based on the teachings of Black. For at least the foregoing reasons, Applicant submits that the Office Action has failed to . establish a prima facie case of obviousness with respect to Claims 12-14. Accordingly, Applicant respectfully requests that the rejection of Claims 12-14 under 35 U.S.C. § 103 be withdrawn.”
The Examiner respectfully disagrees. The Applicant is repetitively providing conclusory arguments with regards to allegedly overcoming a base claim and arguing limitations which are not relied upon in the rejection. As such, the argument is not persuasive. Therefore, the rejection of claims 12-14 under 35 USC §103 are not withdrawn. 

Claims 15 and 16
The Applicant respectfully argues “Applicant submits that the cited references fail to teach or suggest each of the elements of the claimed invention or provide the requisite suggestion or incentive that would have motivated one of ordinary skill in the art to modify Miyazaki to produce the claimed invention for at least the reasons discussed above with respect to Claim 1. For at least the foregoing reasons, Applicant submits that the Office Action has failed to establish a prima facie case of obviousness with respect to Claim 15 and 16. Accordingly, Applicant respectfully requests that the rejection of Claims 15 and 16 under 35 U.S.C. § 103 be withdrawn.”
The Examiner respectfully disagrees. The Applicant continues to repetitively provide conclusory arguments with regards to allegedly overcoming a base claim and arguing limitations 

Dependent Claim 10 is Separately Patentable
The Applicant respectfully argues “Claims 10 depends from independent Claim 1 and is therefore patentable for at least the reason that it depends from a base claim believed to be in condition for allowance. Applicant also submits that Claim 10 is separately patentable over the cite references. At the outset, without prejudice or disclaimer, Applicant has amended Claim 10 to change the term "and/or" to "and", such that all of the recited components are releasably attached to the pelvic model. In addition, Applicant has further amended Claim 10 to recite that the : components are releasably attached to the pelvic model via an adhesive or Velcro. Applicant submits that the cited references fail to teach or suggest each of the elements of the claimed invention or provide the requisite suggestion or incentive that would have motivated one of ordinary skill in the art to modify Miyazaki to produce the claimed invention. .
The Examiner respectfully disagrees, for at least the reason that claim 10 depends from a rejected base claim. Again, the Applicant, by conclusory argument, has failed to explain as to why “one of ordinary skill in the art would not have been motivated to modify Miyazaki to produce the presently claimed invention.” Further, claim 10 is not “separately patentable” because the amending of the claim to include “an adhesive or Velcro” is an obvious design choice as previously explained above in the rejection. As such, the argument is not persuasive. 

The Applicant respectfully argues “Applicant submits that the claimed invention is structurally different than the pelvic models described in the cited references which allows for different functionality. The pelvic - model of Miyazaki includes an anterior module 306, a medial module 305, and a posterior E module 304, which are fitted together and inserted into a skin shell 310 to form a 3D anatomical representation of a human pelvis. See, e.g., Miyazaki, at FIG. 3.  The pelvic model of Miyazaki also includes other modules, e.g., a bladder module 361, uterine module 341, and rectal module 353. Since each of these modules may be attachable/detachable components of the pelvic model, the Office Action contends that Miyazaki teaches the releasably attached recitation of the claimed invention. Applicant respectfully disagrees.”
The Examiner respectfully disagrees. The fact that the prior art happens to identify  more elements than listed in the Applicant’s claim is irrelevant. The Applicant is using the transitional phrase “comprising” which is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim. As such, the argument is not persuasive. 

The Applicant respectfully argues “In contrast, the pelvic model of Miyazaki does not include separate arteries and veins that are releasably attached from the model. In fact, the only arteries shown in the pelvic model of Miyazaki, i.e., the uterine arteries 349A-B, are formed as part of their respective module (i.e., uterine module 341), and thus, are not separately releasably attached to the pelvic model. In other words, each of the modules of Miyazaki are attachable/detachable from the pelvis model as a whole, not the individual components of the modules as claimed. Moreover, as discussed above, the Office Action cites to the laundry list of anatomical components discussed in paragraph [0112] of Miyazaki. Office Action, at page 3. However, Miyazaki fails to provide any teaching or suggestion that each of these anatomical components would be releasably attached to the pelvic models.”
The Examiner respectfully disagrees. The Applicant’s argument is not commensurate with the scope of the claim. The scope of the claim only requires detachment from the pelvis model. Whether or not the prior art elements are attachable/detachable from the pelvis model as a whole or as individual components is irrelevant. As such, the argument is not persuasive. Therefore, the rejection of claim 10 under 35 USC §103 is not withdrawn. 

The Remaining Dependent Claims
The Applicant respectfully argues “Applicant traverses the rejections of the dependent claims as each of these claims depends from a base claim that is believed to be in condition for allowance. Applicant does not believe that it is necessary to argue the allowability of each dependent claim individually. Applicant does not necessarily concur with the interpretation of these claims, or with the bases for rejection set forth in the Office Action. Applicant therefore reserves the right to address the patentability of these claims individually as necessary in the future.”
The Examiner respectfully disagrees, for the same reasons set forth in “the response to arguments” section of this office action as it pertain a rejected base claim. As such, it is not necessary to argue the allowability of each dependent claim individually. Therefore, the argument is not persuasive and the rejection of the remaining dependent claims under 35 U.S.C. § 103 is not withdrawn.


Declaration of Dr. Megan E. Tarr under 37 C.F.R. §1.132
The Declarant respectfully states on page 2, points 7 and 8 “7. I have read and understand U.S, Patent Application Publication No. 2011/0091855 to Miyazaki (hereinafter, "the Miyazaki model") cited in the Office Action. I also have experience working with the commercially-available MIYA model which corresponds to the Miyazaki model.
8. The Miyazaki model allows for vaginal colpopexy, which is defined as attachment : of the vagina to ligaments in the pelvis (either the sacrospinous or uterosacral ligaments). The Miyazaki model does not allow for sacral colpopexy, a procedure that is performed through abdominal access (via an open, laparoscopic, or robotic approach) during which the top of the vagina is attached to the anterior longitudinal ligament of the sacrum with an interposed piece of graft material (typically a synthetic mesh).”
The Examiner respectfully disagrees. Use of the commercial model ( i.e. "the Miyazaki model") is irrelevant. It is the information disclosed in the US 2011/0091855 publication, as cited in the office action, in comparison to what the Applicant has claimed as the invention that is germane. As such, the statements are not persuasive. 

The Declarant respectfully states on page 2, point 9 “9. A vaginal colpopexy and abdominal (sacral) colpopexy are completely different . procedures. The Miyazaki model was specifically created for vaginal hysterectomy and colpopexy | procedures, whereas our model described and claimed in the '759 application was specifically created for sacral colpopexy due to thé absence of available simulation training models for sacral colpopexy practice..”
The Examiner respectfully disagrees. Again, the use of the commercial model is irrelevant. As such, the statement is not persuasive. 

 “Our model described and claimed in the '759 application includes various structures that anatomically exist in the region of the sacrum. The following anatomic structures (which are vital to performing a sacral colpopexy) exist in our model, but are not part of the Miyazaki model…”
The Examiner respectfully disagrees. Again, all statements with regard to the commercial model are irrelevant (i.e. “…lacking in the Miyazaki model”). Also, with regard to point 10A, “the peritoneum” is disclosed in para. [0112] of  Miyazaki. Likewise, with regard to point 10B, the sacral artery is also disclosed in para. [0112] of  Miyazaki. It is worth noting that specific regions such as “right,” left,” and “its divisions” are not cited by the Miyazaki reference, because these specific regions were never claimed. The same can be said with regard to point 10C, “c. Areolar tissue underlying the peritoneum, but superior to the middle sacral artery,” was not claimed. As such, the statements within point 10 are not persuasive. 

The Declarant respectfully states on page 3, point 11 “11. Additionally, the Miyazaki model is secured to an articulating base, which facilitates surgery through the vagina. Since sacral colpopexy is a surgery performed by a predominant robotic or laparoscopic route, this large base would make orienting the Miyazaki model inside an abdominal wall trainer for robotic surgery simulation or Fundamental of Laparoscopic Surgery ("FLS") training box for laparoscopic simulation quite difficult. The standardized FLS laparoscopic training box has an interior that is slightly less than 8 inches tall, so fitting the Miyazaki model with the base and external skin surface into the trainer abdomen or box would be difficult..”
The Examiner respectfully disagrees. Again, the Declarant’s use of the commercial model is irrelevant, since the physical model was not cited. As such, the statement is not persuasive. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P BULLINGTON whose telephone number is (313)446-4841.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert P Bullington, Esq./
            Primary Examiner, Art Unit 3715